﻿145.	
We should like first, Sir, to convey to you, and through you to the people and Government of Panama, the sincere congratulations of the Revolutionary People's Republic of Guinea on your election to the presidency of the thirty-eighth session of the General Assembly. Your wealth of experience and your great skill are, as we see it, a firm guarantee that our work will progress harmoniously and successfully.
146.	My delegation would like also to express to your predecessor, Mr. Imre Hollai, its gratitude for the skill with which he conducted the work of the preceding session of the Assembly.
147.	Furthermore, we wish to voice here the gratitude and sincere appreciation of the Revolutionary People's Republic of Guinea for the untiring and praiseworthy efforts of the Secretary-General to bring about the peaceful settlement of international problems on the basis of the principles of the United Nations.
148.	We take this opportunity to congratulate the fraternal State of Saint Christopher and Nevis on the happy occasion of its admission to the United Nations family.
149.	It is particularly disturbing to note that the current session of the General Assembly, like the preceding one, is being held at a time when the international situation is, in many respects, highly worrying. In fact, throughout the world—in Africa, in Asia and in Latin America—hotbeds of tension continue to proliferate and to grow, dangerously imperilling peace and security.
150.	This constant exacerbation of the international situation is a direct outcome of the ideological and military confrontation between the two great blocs, which seek to divide the world into zones of influence.
151.	As though to make the picture even gloomier, the severe trials imposed by the economic recession, which are especially disastrous for the developing countries, have further thickened an atmosphere already loaded with political tensions.
152.	On 29 June 1982, in his statement at the twelfth special session/ our President, Ahmed S6kou Tour^, showed clearly that it is the great Powers with all their military technology which are casting the lures of destruction among the countries which are unaware of the danger hovering over our planet.
153.	It is those Powers which foment the local wars they claim are controllable and which thus intentionally maintain a dangerous level of tension in international relations, forcing our countries to neglect their own goals in the struggle against underdevelopment and to devote their attention to a burdensome arms race which jeopardizes the economic, social and cultural progress of our peoples.
154.	When we look at the pattern of flash-points in the world, we cannot but note with regret that it is always the same countries—our countries, the developing countries of Africa, the Middle East, Latin America and Asia—which bear the brunt of this heightening of international tensions.
155.	Africa begins the work of the thirty-eighth session with the hope that good sense and morality will induce our Organization to work seriously on the resolution of
he problems caused by the intolerable policy of apartheid, domination and indignity which prevails in South Africa. Pretoria's challenge to the international community on the question of Namibia, and the armed aggression by South African soldiery against the peoples of Lesotho, Angola, Mozambique and Zimbabwe, are other problems which the United Nations must resolve without delay.
156.	That will be possible only if there is an end to the support and criminal complicity of certain nations which, in defiance of the principles of the Charter and even of their own national constitutions, seriously threaten the freedom and dignity of the entire African continent.
157.	How is it possible to condemn the policy of apartheid while continuing to provide the South African regime with the means of pursuing it? How is it possible to call for an end to Pretoria's military aggression against neighbouring African States while providing that Fascist regime with the weapons for its adventurist policies? How can one declare that one is in favour of independence for Namibia and at the same time extort guarantees from that State which is not yet independent and also demand from another sovereign State, which is not involved, that it seriously compromise its own security and the survival of its popular and democratic regime?
158.	No, our Organization can no longer afford to be the pawn of special interests without damaging its credibility.
159.	Today as before, the Revolutionary People's Republic of Guinea categorically rejects any attempt to link the question of Namibia's independence with the withdrawal of Cuban forces from Angola. That is because our delegation believes that it is essential that the international community finally do everything it can to increase the political, economic and military isolation of the racist minority regime, so as to force Pretoria to 
accept the full implementation of Security Council resolution 435 (1978).
160.	Our delegation would like to take this opportunity to express to the freedom fighters of the ANC, the Pan-Africanist Congress and all active forces in South Africa our high appreciation and our whole-hearted solidarity with the courageous struggle which they are waging and the stunning victories they daily achieve. To SWAPO, its revolutionary leadership and its glorious fighters the people of Guinea reaffirm their unconditional support.
161.	Again we would pledge to the fraternal front-line countries, that daily suffer the onslaughts of the Fascist regime of Pretoria, our militant solidarity. By their total commitment and their unfailing determination, those States have won the respect and admiration of Africa.
162.	The African continent also contains other sources of tension, in the Horn of Africa, in the Sahara and in Chad. Here again, the corrosive effects of international tension and certain special interests have fanned the flames of separatism and have thwarted the efforts of the OAU to find a just and lasting solution.
163.	Our delegation remains convinced that, despite all these obstacles, Africa will find the proper solution, enabling the people of the Sahara, through a free referendum supervised by the OAU and the United Nations, to choose their own future and to announce it to the world. Furthermore, the fraternal people of Chad, through patient efforts, will also be able to regain peace and national unity in a sovereign country whose security and territorial integrity will be firmly assured.
164.	The Revolutionary People's Republic of Guinea, which is a founding member of the OAU, appeals to the international community to give its full support to the OAU in its painstaking efforts to find a peaceful solution to the disputes which are ravaging our continent and seriously impeding the consolidation of its unity and the harmonious and balanced development of the economies of the States of which it is composed.
165.	Turning to the problems of the Middle East, our delegation sincerely regrets the constant deterioration of the situation there and the fact that it has been impossible to find any way of putting an end to the bloodshed and the material destruction caused among the civilian population.
166.	Israeli aggression in Lebanon has created chaos in that sorely tried country and has made it possible for more Arab land to be occupied, thus widening the gap which separates Israel from its Arab neighbours in the search for a peaceful solution.
167.	We would state here with force and conviction that nothing sound, effective or durable can be done by way of resolving the problem of the Middle East without taking into account the Palestinian reality and without recognizing the right of the Palestinian people to found an independent State under the leadership of its vanguard, the PLO.
168.	May we reiterate that the people and Government of Guinea harbour no hatred towards the people and Government of Israel. What we cannot tolerate is the language of force and the acquisition of other States' territories by force. History, after all, has taught us that two wrongs do not make a right. We believe that scholars, experts, doctors and agricultural experts in Israel, rather than its armed legions, will make it possible for Israelis and Arabs one day to live in peace and brotherhood, which the whole world hopes will return to that region.
169.	In the case of the distressing conflict between Iran and Iraq, the Revolutionary People's Republic of Guinea is concerned about this for more than one reason. We should like to refer here to the laudable and persevering efforts made by the Islamic Peace Committee, presided over by the head of the State of Guinea, President. That Peace Committee is continuing to do everything it can to bring about a cease-fire, so that there can be peaceful negotiations between these two fraternal Moslem countries which must perforce live in peace.
170.	In the Korean peninsula, as in many other parts of Asia, peace is still precarious. The Guinean Government reiterates its appeal to the international community, as well as to all men of goodwill, to support the very sincere efforts being made by the Democratic People's Republic of Korea to initiate a constructive dialogue between the two communities from the North and South of the Korean nation in order to create a confederate republic. The Korean people, whether they come from the north or from the south, only desire peace and the reunification of their land. The international community must continue its efforts to achieve that objective by securing the withdrawal of all foreign troops and by turning the Armistice Agreement into a peace agreement.
171.	The delegation of the Revolutionary People's Republic of Guinea is equally concerned at the situation obtaining in Afghanistan and in Kampuchea. We believe that it is up to the peoples of Afghanistan and Kampuchea themselves freely to determine their domestic and foreign policies without any outside pressure or interference. We also believe that the legitimate status of Prince Norodom Sihanouk should remain one of the components to be borne in mind.
172.	As to the crises which beset Latin America and the Caribbean, we favour respect for the territorial integrity and security of all States in that region and non-interference in their domestic affairs. That is why we condemn the transformation of local conflicts into an arena for confrontation between the two main blocs, and support laudable efforts from whatever quarter to bring about a negotiated solution to this regional crisis.
173.	In this necessarily incomplete survey of some problems connected with peace and stability in the world, it would only be fair to note that the current session, unfortunately, is taking place against a backdrop of alarming deterioration in the international situation, futures of which are confrontation, military intervention, foreign occupation and the spiralling arms race. The increasingly frequent use or threat of use of force against the sovereignty, political independence and territorial integrity of States since the thirty-seventh session makes even more pertinent the comments made from this rostrum on 29 June 1982 by President Ahmed Sekou Toure. He said:
"What actually is threatening peace? It is the practice of colonialism racism and apartheid, hegemonism, the downgrading of the fate of the so-called materially deprived peoples, total scorn for those peoples, the flouting of international laws which guarantee the right of every people to peace, security and progress.""
174.	The deterioration of the international political situation unfortunately seems to be reflected in the sphere of international economic relations, in which the situation gives no grounds for hope—far from it.
175.	Our intention here is not to single out a scapegoat, much less to identify the guilty, but rather to reiterate our appeal to the international community. The crisis in international economic relations and the growing disparity between the developing countries and the 
industrialized countries threaten the stability and the independence of our States. The imbalance which has been created and maintained by the wealthy countries is tending to be perpetuated to the detriment of our nations, thus creating an unfair and ill-conceived ready-made situation in which the rich continue to become richer and the poor poorer.
176.	In the light of the obstacles placed by the industrialized countries in the way of global negotiations and of the failure of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade, the Revolutionary People's Republic of Guinea intends to approach other friendly countries with the aim of bringing about comprehensive and sound co-operation among the developing countries.
177.	Naturally, our political approach has always been to give our total support to South-South co-operation, since we regard strengthening unity of action among developing countries, reaffirming their common desire to resolve the various problems inherent in the essential conditions of integrated grass-roots development and establishing open and frank dialogue among them as an essential prerequisite for North-South co-operation on a basis of equality. This political action can be explained by the fact that the industrialized countries are working only for the maintenance and strengthening of their exclusive interests, to the detriment of those of the developing countries, which account for two thirds of the world population.
178.	In the face of this situation, which in the long run may well give rise to serious problems that could compromise international peace and security, the developed countries continue to adopt regressive policies and practices that work against the purposes of the new international economic order. We regret to note that official development assistance is actually shrinking in real terms. For all the countries in the Development Assistance Committee of the Organization for Economic Co-operation and Development, this assistance represents only approximately 0.37 per cent of the gross national product of the countries concerned, that is, half the target fixed by the United Nations. And this has happened despite the noteworthy efforts which have been made by some Governments.
179.	It is therefore time to act because the long-term development of the world economy must necessarily begin with the solution of the economic problems of developing countries in Africa, Latin America and Asia, all of which are potential markets for products from the North.
180.	We believe that it is essential for the industrialized countries to devote more resources to development than to the arms race. Similarly, the industrialized nations must apply the relevant General Assembly resolutions relating to development. They should also respond to the appeals made by FAO to implement a world food programme aimed at the stimulation of agricultural production by a massive programme of investment, to strengthen world food security and to liberalize markets so as to guarantee stable and remunerative prices to exporters in developing countries.
181.	The difficulties besetting the international economic system unfortunately are not the only ones faced by our countries. Natural disasters are also the daily lot of the developing world. Drought and flood are but two examples.
182.	The Revolutionary People's Republic of Guinea is looked upon as the watershed of West Africa, since it is the starting-point for a number of international watercourses, and today it is unfortunately suffering the effects of drought. The slopes of the Foutah-Djalon massif have been deforested; therefore a large portion of the country is threatened by desertification. For that reason, the implementation of the project to restore and remodel the Foutah-Djallon massif will undoubtedly have a positive impact economically on the States of West Africa. This project, which is part of the UNEP Plan of Action submitted and supported by the OAU, is a priority project to combat drought in the whole of West Africa. That is why, by granting massive aid for this programme of struggle against desertification in Africa, in accordance with resolution 34/185, the international community would be fulfilling one of the duties imposed by solidarity by assisting in preventive efforts within the framework of our common struggle against natural disaster.
183.	To enable the United Nations to achieve its objectives with regard to safeguarding international peace and security, we believe that it is necessary—indeed, essential—to adapt its structures and its methods to present-day requirements. Any institution, if it is to be viable and effective, must adapt itself to the requirements of the present day. The United Nations is no exception to this rule.
184.	This is why we again make an urgent appeal that the Charter be revised to ensure the equitable representation of all parts of the world in the various deliberative and decision-making bodies. Such a revision would be an effective contribution towards making the United Nations system and international relations more democratic.
185.	In this way, we could make the United Nations system more useful, thus permitting it to play a decisive role in the peaceful settlement of conflicts, in the interest of justice and the preservation of international peace and security, leading to genuine, sincere and fruitful cooperation among nations.






